                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

HOME FEDERAL BANK OF TENNESSEE,                    )
                                                   )
               Plaintiff,                          )
                                                   )
v.                                                 )          No. 3:18-CV-379-JRG-DCP
                                                   )
HOME FEDERAL BANK CORPORATION,                     )
                                                   )
               Defendant.                          )

                                              ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is Defendant’s Motion for Extension of Time to Respond to First Set

of Interrogatories [Doc. 29] and the parties’ Joint Motion to Amend Scheduling Order [Doc.

32]. By way of background, the Court addressed Defendant’s Motion [Doc. 30] at a telephonic

hearing on April 3, 2019.       Attorneys Cheryl Rice and John Wood appeared on behalf of

Plaintiff, and Attorneys Amy Cubbage and Nicholas Vescovo appeared on behalf of

Defendant.    During the telephone hearing, Defendant explained that it was working on its

responses to the interrogatories but that it experienced an armed robbery at one of its branches,

which affected its ability to meet the deadline to respond. In addition, Defendant stated that it

needed additional time to produce documents. Plaintiff stated that it would have no objection

to Defendant’s request, except that Defendant’s requested extension would jeopardize

Plaintiff’s ability to disclose its expert by the deadline.

       The parties stated that they had scheduled a meeting with one another, which was to occur

immediately after the telephone hearing with the Court. The Court proposed that the parties



                                                   1
discuss a realistic schedule relating to the production of discovery and expert disclosures and

submit a joint motion if the parties could agree on the deadlines. The parties agreed to discuss the

issues, and the instant Joint Motion followed.

       In the parties’ Joint Motion, they request that the deadline for Plaintiff’s expert disclosures

be extended to July 30, 2019, that Defendant’s deadline for expert disclosures be extended to

August 30, 2019, the deadline for expert objections be extended to September 27, 2019, the

deadline for filing the status report be extended to July 29, 2019, and that the deadline for discovery

be extended to October 25, 2019. For grounds, the parties state that they have agreed on a schedule

with respect to Defendant’s discovery responses and that they have worked together in order to

determine a realistic schedule given Defendant’s delay in responding to discovery. The Joint

Motion explains that extraordinary circumstances exist because one of Defendant’s branches was

robbed, which required the attention of Defendant’s executive management team.

       Accordingly, the Court finds that the parties have established good cause for the requested

extensions, and the Joint Motion to Amend Scheduling Order [Doc. 32] is GRANTED. Based on

the parties’ agreement regarding Defendant’s discovery responses outlined in [Doc. 32], the Court

DENIES AS MOOT Defendant’s Motion for Extension of Time to Respond to Plaintiff’s First

Set of Interrogatories [Doc. 29]. The Court further ORDERS as follows:

                       (1) Plaintiff and Counter-Plaintiff shall disclose their experts
                       on or before July 30, 2019;

                       (2) Defendant and Counter-Defendant shall disclose their
                       experts on or before August 30, 2019;

                       (3) Objections to expert witnesses shall be filed on or before
                       September 27, 2019;

                       (4) The parties shall file a written status report detailing the
                       case’s progress on or before July 29, 2019;



                                                  2
                      (5) The parties shall jointly notify the Court as to whether an
                      agreement has been reached by the parties to utilize
                      mediation on or before September 27, 2019; and

                      (6) The parties shall complete discovery on or before
                      October 25, 2019.

       Given the above extensions, the parties are on notice that future requests for extensions

will not be granted, absent extraordinary circumstances.

       IT IS SO ORDERED.

                                                     ENTER:

                                                      _______________________
                                                     Debra C. Poplin
                                                     United States Magistrate Judge




                                                3
